United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.B., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
YUMA STATION, Yuma, AZ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-726
Issued: June 23, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Acting Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 11, 2014 appellant filed a timely appeal from a November 1, 2013 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish a traumatic injury in
the performance of duty on September 9, 2013.
FACTUAL HISTORY
On September 24, 2013 appellant, then a 33-year-old border patrol agent, filed a
traumatic injury claim (Form CA-1) alleging injury to his upper chest and breast bone area in the
performance of duty on September 9, 2013. He stated that he was injured while practicing
1

5 U.S.C. § 8101 et seq.

handcuffing techniques on several different training partners to replicate the scenario of
handcuffing combative subjects on the ground. A supervisor checked a box indicating that
appellant was not injured in the performance of duty, stating that, after participating in quarterly
physical training, appellant felt pain and soreness along his chest and breast bone.
By letter dated October 1, 2013, OWCP advised appellant that the evidence of record was
insufficient to support his claim. It afforded him 30 days to submit additional medical evidence,
noting that it had not received a diagnosis of a condition resulting from his injury.
In an emergency department report dated September 24, 2013, Dr. Douglas K. Perkins,
Board-certified in emergency medicine, diagnosed appellant with “sprains and strains” and
included discharge instructions relating to thoracic spine strain. Dr. Perkins recommended that
appellant could return to work the next day with restrictions of limited upper body exercise for
one week.
In a record of diagnostic testing dated October 4, 2013, Dr. Shahram Askari, a Boardcertified radiologist, examined an x-ray of appellant’s chest and noted that no acute intrathoracic
process had been identified. He noted appellant’s history of injury as “chest injury.”
By decision dated November 1, 2013, OWCP denied appellant’s claim. It found that he
had not submitted any medical evidence containing a diagnosis in connection with the alleged
traumatic event. OWCP explained that the medical evidence must not only contain a diagnosis,
but establish that a diagnosed medical condition was causally related to the work incident.
OWCP accepted that appellant was a federal civilian employee who filed a timely claim and that
the traumatic event of September 9, 2013 occurred as described.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury3 was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally
related to the employment injury.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a “fact of injury” has been established.
A fact of injury determination is based on two elements. First, the employee must submit
2

Supra note 1.

3

OWCP’s regulations define a traumatic injury as a condition of the body caused by a specific event or incident,
or series of events of incidents, within a single workday or shift. Such condition must be caused by external force,
including stress or strain, which is identifiable as to time and place of occurrence and member or function of the
body affected. 20 C.F.R. § 10.5(ee).
4

T.H., 59 ECAB 388, 393 (2008); see Steven S. Saleh, 55 ECAB 169, 171-72 (2003); Elaine Pendleton, 40
ECAB 1143, 1145 (1989).

2

sufficient evidence to establish that he or she actually experienced the employment incident at
the time, place and in the manner alleged. Second, the employee must submit sufficient
evidence, generally only in the form of medical evidence, to establish that the employment
incident caused a personal injury. An employee may establish that the employment incident
occurred as alleged but fail to show that his or her condition relates to the employment incident.5
Whether an employee sustained an injury in the performance of duty requires the
submission of rationalized medical opinion evidence providing a diagnosis or opinion as to
causal relationship. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on whether there is a causal relationship between the
employee’s diagnosed condition and the specified employment factors or incident. The opinion
of the physician must be based on a complete factual and medical background of the employee,
must be one of reasonable medical certainty and must be supported by medical rationale
explaining the nature of the relationship between the diagnosed condition and the specific
employment factors identified by the employee.6
ANALYSIS
Appellant alleged that on September 9, 2013 he sustained an injury to his upper chest and
breast bone area in the performance of duty. The Board finds that he did not submit to OWCP
sufficient medical evidence from a physician establishing that a medical condition had been
diagnosed in connection with this incident.
In support of his claim, appellant submitted reports from Dr. Perkins and Dr. Askari. In
an emergency department report dated September 24, 2013, Dr. Perkins diagnosed appellant with
“sprains and strains” and included discharge instructions relating to thoracic spine strain. In a
record of diagnostic testing dated October 4, 2013, Dr. Askari examined an x-ray of appellant’s
chest and noted that no acute intrathoracic process had been identified. Neither Dr. Perkins nor
Dr. Askari provided a diagnosis of a condition related to a traumatic injury. Dr. Perkins’
emergency room report merely diagnosed appellant with “sprains and strains” without providing
any information or history as to the cause of that diagnosis. Medical conclusions based on
inaccurate or incomplete histories are of little probative value.7 The Board finds that
Dr. Perkins’ report, lacking a history of injury and opinion regarding the cause of appellant’s
diagnosed condition does not meet appellant’s burden of proof to establish a medical condition
causally related to the accepted incident. The Board finds that Dr. Askari’s report lacked even a
diagnosis of a medical condition. Thus, the medical evidence submitted by appellant was
insufficient to establish an employment-related traumatic injury on September 9, 2013.
Because the medical evidence fails to establish that appellant had been diagnosed with
any specific medical condition related to the September 9, 2013 employment incident, the Board
5

Id. See Shirley A. Temple, 48 ECAB 404, 407 (1997); John J. Carlone 41 ECAB 354, 356-57 (1989).

6

I.J., 59 ECAB 408, 415 (2008); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

7

James A. Wyrick, 31 ECAB 1805, 1807 (1980) (finding that a physician’s report was entitled to little probative
value because the history was both inaccurate and incomplete). See generally Melvina Jackson, 38 ECAB 443, 450
(1987) (addressing factors that bear on the probative value of medical opinions).

3

finds that appellant has not met his burden of proof to establish that he sustained an injury in the
performance of duty. The Board will therefore affirm OWCP’s November 1, 2013 decision.
Appellant submitted new evidence on appeal. The Board lacks jurisdiction to review
evidence for the first time on appeal.8 Appellant may submit new evidence or argument with a
written request for reconsideration to OWCP within one year of this merit decision, pursuant to 5
U.S.C. § 8128(a) and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that he
sustained an injury in the performance of duty on September 9, 2013.
ORDER
IT IS HEREBY ORDERED THAT the November 1, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 23, 2014
Washington, DC

Patricia Howard Fitzgerald, Acting Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

20 C.F.R. § 501.2(c).

4

